868 F.2d 1277
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.William C. KING, Petitioner,v.DEPARTMENT OF LABOR, Respondent.
Nos. 88-3348, 88-3349.
United States Court of Appeals, Federal Circuit.
Feb. 13, 1989.

Before BISSELL and ARCHER, Circuit Judges, and EDWARD D. RE, Chief Judge.*
PER CURIAM.

DECISION

1
William C. King appeals from a decision of the Merit Systems Protection Board, Docket No. CH07528710255, sustaining his 30-day suspension and from a decision of the Board, Docket Number CH07528710548, sustaining his 60-day suspension.  We have considered King's arguments, but the Board's factual determinations are supported by substantial evidence, and the Board did not abuse its discretion in affirming the agency's penalty determinations.  The Board also properly concluded that King failed to prove his affirmative defense of reprisal and that King's answers before an investigative interview did not constitute an assertion of the right against self-incrimination.  Accordingly, we affirm the decisions of the Board based on the Administrative Judge's opinion of June 9, 1987, as modified in the opinion and order of the Board, 37 M.S.P.R. 110 (1988), and on the Administrative Judge's opinion of November 18, 1987.



*
 The Honorable Edward D. Re, Chief Judge, United States Court of International Trade, sitting by designation pursuant to 28 U.S.C. Sec. 293(a) (Supp.  IV 1986)